Citation Nr: 1704674	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder other than tinea versicolor, to include chloracne, including as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to November 1970, including service in the Republic of Vietnam from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted the Veteran service connection for post-traumatic stress disorder (PTSD), assigning a 30 percent disability rating, and denied service connection for a skin disorder other than tinea versicolor.

In October 2013, the Board granted an initial disability rating of 50 percent for PTSD and remanded the issue of a skin disorder other than tinea versicolor for further development consistent with the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In doing so, the Board re-characterized the claim as it appears on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the October 2013 remand reveals that the claim must again be remanded.  Where, as here, the VA provides the Veteran with a medical examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted below, the Board finds that the VA examinations obtained since the October 2013 remand are inadequate for purposes of determining service connection.  Accordingly, the Board finds that the claim on appeal must again be remanded to the AOJ in order to provide an adequate medical examination.

Regarding his service connection claim, the Veteran has contended that he has a current skin disorder that began while he was on active duty and has continued to the present.  In particular, the Veteran stated that he believes he developed chloracne, or another skin disorder, as a result of his in-service exposure to an herbicide agent (i.e., Agent Orange).  The RO denied the Veteran's claim on the basis that the medical evidence of record did not show that he had chloracne that manifested to a degree of at least 10 percent within one year of his in-service exposure, as required by 38 C.F.R. §§ 3.307 and 3.309 (2016).

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at VA facilities.  The Veteran's service records reflect that at his April 1967 entrance report of medical history, he responded "Yes" when asked if he experienced any skin problems.  At that time, an "occasional skin rash" was noted, but no abnormalities of the skin were noted at the entrance medical examination, and no diagnosis of any skin disorder was made.  The Board acknowledges that "noting only a history of a condition at the time of the entrance examination 'does not constitute a notation' of a preexisting condition."  McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (internal citations omitted).  As such, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111 (West 2014).  During service, he was treated on multiple occasions in 1970 for complaints of a skin rash, which was diagnosed in July 1970 as tinea versicolor.  At his separation medical examination, conducted in August 1970, he was again diagnosed with tinea versicolor; no other skin disorder was noted.

Post-service VA treatment records indicate that the Veteran was seen in February 1972 for what presented as a "papule vesicle eruption" and was diagnosed at the time as dyshidrosis.  The Veteran was treated on multiple occasions from 1972 to 1985 for complaints of skin lesions and rash on his hands, which was variously diagnosed as dermatitis, a "nonspecific dermitis" and "vesicular dermatitis with tinea versicolor."  At a November 2004 treatment visit, the Veteran was noted to have an "eczema type rash" on his right hand, but no diagnosis was assigned at the time.  At a May 2006 dermatology consult, the Veteran's VA dermatologist stated that the Veteran had "clear cut cento-facial chloracne likely secondary to dioxin exposure.  However, no rationale was given for that finding, and the diagnosis was made prior to the filing of the instant claim.  Subsequently, the diagnosis of chloracne was carried over during treatment visits in December 2006 and September 2007, at which time he was noted to have "skin lesions/chloracne."  At a February 2009 treatment visit, the Veteran complained of skin problems but was diagnosed only with "dry skin."  He had a second dermatology consult in August 2012, at which time the dermatologist found the Veteran to have a "history of chloracne in the past."  At that time, the dermatologist assigned a differential diagnosis of chloracne, seborrheic dermatitis, and "intermittent hand eczema [that] includes irritant versus dishydrotic."

The Veteran underwent a VA examination in December 2005.  At that time, the examiner acknowledged the Veteran's in-service diagnosis of tinea versicolor, for which he is separately service-connected.  The Veteran complained of experiencing itching, rash, and blisters on his fingers and hands that began shortly after he left service.  He stated that the condition was more or less constant but worsened and improved periodically.  The examiner's impression was "service connected glandular condition, dyshidrosis."  No etiological opinion was provided, nor did the examiner discuss the multiple diagnoses of various skin disorders with which the Veteran has been diagnosed with since service.

The Veteran underwent a VA examination in May 2014, pursuant to the Board's October 2013 remand.  At that time, the examiner acknowledged the Veteran's in-service diagnosis of tinea versicolor, and reviewed the dermatology evaluation dated August 2012.  He noted that the August 2012 examination did not document chloracne, despite the Veteran's reported history of the condition.  It did, however, diagnose "intermittent eczema of the hands" by history and seborrheic dermatitis.  With regard to eczema and seborrheic dermatitis, the examiner concluded that the conditions are "not caused by, a sequel of, or the same as tinea versicolor."  With regard to chloracne, however, the examiner concluded that "there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic chloracne condition or its residuals [and that] no medical opinion can be rendered" in the absence of a diagnosed condition. 

A March 2016 privately submitted Disability Benefits Questionnaire (DBQ) reflects that the Veteran is currently diagnosed with hand eczema and chloracne.  However, no rationale or etiological opinion was provided for the finding. 

Once VA undertakes to provide an examination or obtain an opinion when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data" (quoting Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)).

In this case, it appears that the May 2014 examiner focused on the lack of a clinical diagnosis with respect to the Veteran's symptoms of chloracne.  In March 2016, the Veteran submitted treatment records denoting a current diagnosis of hand eczema and chloracne, including the May 2006 VA treatment note.  The Board notes that the March 2016 examination is inadequate for purposes of determining service connection, in that no etiology of any skin disorder was provided in the report of that examination.  See C.F.R. § 4.2 (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez, 22 Vet. App. at 301 (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

However, the March 2016 DBQ does present competent evidence that the Veteran has a current disability.  The May 2014 examiner did not have the opportunity to review this evidence and comment on the new diagnosis.  As such, the Board finds that remand is warranted in order to obtain an addendum opinion that addresses the nature and etiology of any skin disorder diagnosed during the pendency of appeal, to include chloracne, including as due to exposure to an herbicide agent.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, remand is required.

In view of the foregoing, the case is REMANDED for the following action:

1. Arrange for the examiner who conducted the May 2014 skin disease examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to whether:

a.  It is at least as likely as not (i.e., a 50 percent or better probability) that any currently diagnosed skin disorder other than tinea versicolor is etiologically related to active military service, including, in particular, his in-service exposure to herbicides.

b.  It is at least as likely as not (i.e., a 50 percent or better probability) that any currently diagnosed skin disorder other than tinea versicolor manifested to a compensable degree within one year of separation from service or his last herbicide exposure. 

Any opinion must reflect consideration of the following: 1) a May 2006 VA dermatologist's finding that the Veteran had "clear cut centro-facial chloracne likely secondary to dioxin exposure."; 2) a March 2016 privately submitted DBQ showing the diagnosis of chloracne; and 3) the Veteran's lay assertions.

The examiner must provide a rationale for all opinions provided, and, to the extent possible, must reference specific evidence in the Veteran's claim file.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




